Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure).  
Claim 9 switched to a plurality form, “the wear avoiding portions”, from what was previously claimed in the singular form “wear avoiding portion”.  The Examiner finds this change in plurality acceptable, since claim 8 recited that “the wear avoiding portion is provided at both axial end surfaces of the roller, respectively”, and therefore, this means that the roller has two wear avoiding portions (i.e. one at each axial end surfaces) making “the wear avoiding portions” an acceptable recitation in claim 9.  Claims 14 and 18 similarly switches in plurality as described in claim 9, which is also considered acceptable.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ROTARY COMPRESSOR WITH WEAR AVOIDING PORTION.
Election/Restrictions
Applicant's election with traverse of Species I shown in Figures 2-7 in the reply filed on February 2, 2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden to search all of the Species.  This is not found persuasive because Species IX has a different search than Species I-VIII (see Restriction Requirement).  In addition, the design of each species may require different prior art to be used for rejection due to the features are found in one species and not another species, and/or searching different search queries due to the difference in design, and therefore, there is serious burden to search for multiple different designs.
The Examiner would like to note that if a generic claim is found allowable, any dependent claims that are withdrawn that still read on the generic claim, will be rejoined at that time.
The requirement is still deemed proper and is therefore made FINAL.
Applicant has stated that claims 1-14 and 16-20 read on the elected species, where claims 13-14 are generic to Species I-VIII.  Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species. Applicant timely traversed the restriction (election) requirement in the reply filed on February 2, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “the plate”, which lacks antecedent basis.  Claim 1 recited “a plurality of plates”.  Claim 10 is indefinite, since it is unclear if the maximum avoidance gap is based on one of the plurality of plates or an average of the gap between both of the plurality of plates.  From Figure 6, the Examiner believes that t1 is the maximum avoidance gap between one of the plurality of plates and the roller, where t1 is equal between the roller and each of the plurality of plates.  The Examiner recommends amending “the plate” to “one of the plurality of plates” or “a respective plate of the plurality of plates”.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 8, 11-13, 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by DAISUKE (Japanese Patent Publication JP 2010-168977, a machine translation is provided in the PTO-892 Notice of References cited and is used in the rejection below) or, in the alternative, under 35 U.S.C. 103 as obvious over DAISUKE in view of HO (Korean Patent Publication KR 10-2013-0117982, a machine translation is provided in the PTO-892 Notice of References cited and is used in the rejection below).
Regarding claim 1, DAISUKE discloses:  a rotary compressor (see Abstract, Figure 3, which shows a rotary compressor), comprising: 
a rotary shaft (31); 
a plurality of plates (34, 35) that supports the rotary shaft (see Figures 2 and 13, and second page of the machine translation (the paragraph starting “For example, as shown in FIGS. 13 and 14”)); 
a cylinder (30) provided between the plurality of plates (see Figures 2 and 13, and second page of the machine translation (the paragraph starting “For example, as shown in FIGS. 13 and 14”)) to define a compression space (39), and provided with a vane slot (30b); 
a roller (32) slidably coupled to the rotary shaft inside of the cylinder (see Figures 2 and 13), and having a hinge groove on an outer circumferential surface thereof; and 
a vane (33, 33a), a first end which is slidably coupled to the vane slot of the cylinder (33) (see Figures 3, 8, and 10), and a second end (the second end has a hinge joint (33a)) of which is rotatably coupled to the hinge groove of the roller (see Figures 3, 8, and 10, top of Page 3 of the machine translation), wherein at least one axial end surface of the roller facing the plurality of plates is provided with a wear avoiding portion (48B) having a predetermined depth (see Figure 9, where the cut-out (48B) is a predetermined depth) (see Page 6 the paragraph starting “Further, as shown in FIGS. 8 and 9”, the use of this stepped portion is disclosed to suppress an abnormal pressure and improve the efficiency and reliability of the rotary compressor.  The Examiner’s position is that since there is a cut-out on the top of the roller that this top surface does not contact the plate, and therefore, is considered to be a wear avoiding portion since this surface is not able to wear on the plate).
DAISUKE discloses the claimed invention as discussed above, however, DAISUKE fails to specifically disclose that the cut-out (48B) is used specifically as a wear avoiding portion.
Regarding claim 1, HO teaches:  a roller (121) slidably coupled to the rotary shaft (120a) inside of the cylinder (see Figure 4); and a vane (130), wherein at least one axial end surface of the roller facing the plurality of plates (150, 110) is provided with a wear avoiding portion (160) having a predetermined depth (see Figures 3-9, see Abstract, ¶0037-¶0059). 
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the roller facing the plurality of plates is provided with a wear avoiding portion in the rotary compressor of DAISUKE, in order to prevent damage of the rotor or plates (see Abstract, Figures 5-9 of HO). 
Regarding claim 2, DAISUKE further discloses:  the wear avoiding portion connects the at least one axial end surface of the roller and the outer circumferential surface of the roller (see Figure 9).
Regarding claim 2, HO further teaches:  the wear avoiding portion connects the at least one axial end surface of the roller and the outer circumferential surface of the roller (see Figure 9).
Regarding claim 5, DAISUKE further discloses:  an axial height of the outer circumferential surface of the roller is defined such that a first height at a portion at which the wear avoiding portion is disposed is lower than a second height at a portion at which the wear avoiding portion is not disposed (see Figure 9).
Regarding claim 7, DAISUKE further discloses:  the wear avoiding portion is inclined or stepped in a circumferential direction of the roller (see Figure 9).
Regarding claims 8 and 17, HO further teaches:  the wear avoiding portion is provided at both axial end surfaces of the roller, respectively (see Figure 9).
Regarding claim 11, DAISUKE further discloses:  when a line passing through a center of the roller and through a center of the hinge groove is referred to as a first imaginary line, and a line passing through the center of the roller and orthogonal to the first imaginary line is referred to as a second imaginary line, and an axial plane of the roller is divided into four quadrants by the first imaginary line and the second imaginary line, the wear avoiding portion is disposed within a range of a quadrant adjacent to the hinge groove (see Figure 9).
Regarding claim 12, DAISUKE further discloses:  when a portion of the roller that belongs to one quadrant adjacent to the hinge groove with respect to the hinge groove is referred to as a first portion, and a portion of the roller that belongs to another quadrant adjacent thereto is referred to as a second portion, the wear avoiding portion is disposed at a portion belonging to a space having a higher pressure between the first portion and the second portion (see Figure 9, see Page 6 the paragraph starting “Further, as shown in FIGS. 8 and 9”, that discloses (48B) is on the discharge side).
Regarding claim 13, DAISUKE discloses:  a rotary compressor (see Abstract, Figure 3, which shows a rotary compressor), comprising: 
a rotary shaft (31); 
a plurality of plates (34, 35) that supports the rotary shaft (see Figures 2 and 13, and second page of the machine translation (the paragraph starting “For example, as shown in FIGS. 13 and 14”)) and having thrust surfaces (see Figure 2, where the plurality of plates have thrust surfaces that interacts with the roller); 
a cylinder (30) provided between the plurality of plates (see Figures 2 and 13, and second page of the machine translation (the paragraph starting “For example, as shown in FIGS. 13 and 14”)) to define a compression space (39), and provided with a vane slot (30b); 
a roller (32) coupled to the rotary shaft (see Figures 2 and 13), axial end surfaces of which respectively define sealing surfaces slidably brought into contact with the thrust surfaces of the plurality of plates (see Figures 1 and 2); 
a vane (33, 33a), a first end which is slidably coupled to the vane slot of the cylinder (33) (see Figures 3, 8, and 10), and a second end (the second end has a hinge joint (33a)) of which is hinge-coupled to the roller (see Figures 3, 8, and 10, top of Page 3 of the machine translation), and a first circumferential side of which defines a space having a suction pressure (the first circumferential side is connected to (40), See Figure 8), and a second circumferential side of which defines a space having a discharge pressure (see Figures 8, where the second circumferential side that connects with (48B) and the discharge port (38))); 
a wear avoiding portion (48B) disposed on at least one of the sealing surfaces of the roller or disposed on the thrust surface of at least one of the plurality of plates (see Figure 9, where the cut-out (48B) is considered to be the wear avoiding portion, see Page 6 the paragraph starting “Further, as shown in FIGS. 8 and 9”, the use of this stepped portion is disclosed to suppress an abnormal pressure and improve the efficiency and reliability of the rotary compressor.  The Examiner’s position is that since there is a cut-out on the top of the roller that this top surface does not contact the plate, and therefore, is considered to be a wear avoiding portion since this surface is not able to wear on the plate.  In addition, the top of the roller forms a sealing surface against the plurality of plates, since the roller prevents leakage between the roller and the plates from the discharge to the suction space), wherein at least a portion of the wear avoiding portion includes a space having the discharge pressure ((48B) is located on the discharge side and has a discharge passage due to it is adjacent the discharge port (38), see Figures 8-9 and Abstract).
DAISUKE discloses the claimed invention as discussed above, however, DAISUKE fails to specifically disclose that the cut-out (48B) is used specifically as a wear avoiding portion.
Regarding claim 13, HO teaches:  a roller (121) slidably coupled to the rotary shaft (120a) inside of the cylinder (see Figure 4); and a vane (130), wherein at least one axial end surface of the roller facing the plurality of plates (150, 110) is provided with a wear avoiding portion (160) having a predetermined depth (see Figures 3-9, see Abstract, ¶0037-¶0059). 
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the roller facing the plurality of plates is provided with a wear avoiding portion in the rotary compressor of DAISUKE, in order to prevent damage of the rotor or plates (see Abstract, Figures 5-9 of HO). 
Regarding claim 16, DAISUKE discloses:  a rotary compressor (see Abstract, Figure 3, which shows a rotary compressor), comprising: 
a rotary shaft (31); 
a plurality of plates (34, 35) that supports the rotary shaft (see Figures 2 and 13, and second page of the machine translation (the paragraph starting “For example, as shown in FIGS. 13 and 14”)); 
a cylinder (30) provided between the plurality of plates (see Figures 2 and 13, and second page of the machine translation (the paragraph starting “For example, as shown in FIGS. 13 and 14”)) to define a compression space (39), and provided with a vane slot (30b); 
a roller (32) slidably coupled to the rotary shaft inside of the cylinder (see Figures 2 and 13), and having a hinge groove on an outer circumferential surface thereof; and 
a vane (33, 33a), a first end which is slidably coupled to the vane slot of the cylinder (33) (see Figures 3, 8, and 10), and a second end (the second end has a hinge joint (33a)) of which is rotatably coupled to the hinge groove of the roller (see Figures 3, 8, and 10, top of Page 3 of the machine translation), wherein at least one axial end surface of the roller facing the plurality of plates is provided with a wear avoiding portion (48B) in the form of an inclined or stepped cut out provided at an outer circumferential edge of the roller adjacent the hinge groove (see Figure 9, where the cut-out (48B) is a predetermined depth) (see Page 6 the paragraph starting “Further, as shown in FIGS. 8 and 9”, the use of this stepped portion is disclosed to suppress an abnormal pressure and improve the efficiency and reliability of the rotary compressor.  The Examiner’s position is that since there is a cut-out on the top of the roller that this top surface does not contact the plate, and therefore, is considered to be a wear avoiding portion since this surface is not able to wear on the plate).
DAISUKE discloses the claimed invention as discussed above, however, DAISUKE fails to specifically disclose that the cut-out (48B) is used specifically as a wear avoiding portion.
Regarding claim 16, HO teaches:  a roller (121) slidably coupled to the rotary shaft (120a) inside of the cylinder (see Figure 4); and a vane (130), wherein at least one axial end surface of the roller facing the plurality of plates (150, 110) is provided with a wear avoiding portion (160) having a predetermined depth (see Figures 3-9, see Abstract, ¶0037-¶0059). 
It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the roller facing the plurality of plates is provided with a wear avoiding portion in the rotary compressor of DAISUKE, in order to prevent damage of the rotor or plates (see Abstract, Figures 5-9 of HO). 
Regarding claim 20, DAISUKE further discloses:  a radial depth of the wear avoiding portion is smaller than or equal to a radial depth of the hinge groove (see Figure 9, that shows (48B) is smaller than the radial depth of the hinge groove).
Allowable Subject Matter
Claims 3, 4, 9, 14, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
EXAMINER’S COMMENT
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 11,225,970 B2 was reviewed for double patenting.   US Patent 11,225,970 effective filing date is after the US effective filling date of the current application.  Per MPEP 804.I.A, the Examiner has reviewed the patent and has determined that if this application does produce a second patent that the second patent would not give rise to an unjustified extension of the rights granted on the first patent.  US Patent 11,225,970 has additional claimed features (see claim 1 that includes dimple, claim 12 does not recite a wear avoiding portion, and claim 15 has asymmetrical interference avoiding surfaces).  The scope of the claims in US Patent 11,225,970 include features not claimed in the current application and are inventive on their own accord.
REN (Chinese Patent Publication CN 203412766 U) discloses a cut-out B6 that is located on the suction side.  This “edge” is used to reduce suction pulsations and strengthen the part (¶0042 in the machine translation).  See Figures 6, 7, and 9 that shows this edge.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746